                     Case 18-00039    Doc 109    Filed 05/01/19    Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND

In re:                                       )
                                             )
NAHID AHMADPOUR                              )
                                             )
                                             )      Chapter 7
                                             )      Case No. 18-11248
                                             )

NATIONWIDE REGISTRY                          )
                                             )
         Plaintiff                           )
                                             )
v.                                           )      Adversary No. 18-00039
                                             )
NAHID AHMADPOUR                              )
                                             )
         Defendant                           )


                                     WITNESS/EXHIBIT LIST

         Nationwide Registry & Security Ltd. (“NRS”), by counsel, in accordance with the

Scheduling Order entered by this Court on February 19, 2019, submits the following list of Witness

and Exhibits.

         Witnesses:

         1. Alyn Ehrlich

         2. Adam Kronfeld

         3. Nahid Ahmadpour

         4. Nathan Fisher

         5. Laurie Salesses

         6. Any witness identified by Defendant to which no objection is lodged, or to which any
         previously lodged objection is overruled and/or withdrawn
                Case 18-00039       Doc 109    Filed 05/01/19     Page 2 of 3



       Exhibits:

       A. Guilty Plea Agreement, inclusive of Amended Information

       B. Default Judgment Order entered 1/17/08 by Fairfax Circuit Court

       C. Memorandum Opinion and Order of VAEB entered 1/08/10

       D. Transcript Excerpt 08/12/09

       E. Order entered 10/18/10 by Fairfax Circuit Court

       F. Order of VAEB entered 7/12/12

       G. Order of VAEB entered 3/19/12

       H. History of payments

       I. Proof of Claim including computation of amount owed

       J. Exhibits introduced by parties in Lift Stay proceedings in Case #11-16702

       K. Complaint in Adversary Proceeding No. 12-01406

       L. Order of 5/22/13 in Case No. 12-01406

       M. Appraisal of John Murphy 10/27/2011

       N. Appraisal of William Roth 10/18/2011

       O. Any exhibits identified by Defendant to which no objection is lodged, or to which any
previously lodged objection is overruled and/or withdrawn.


                                                   Nationwide Registry & Security Ltd.
                                                   By Counsel

By /s/ Robert L. Vaughn, Jr., pro hac vice
Fitzgerald Lewis, Md. Bar No. 16912
Robert L. Vaughn, Jr., Va Bar No. 10633
The Law Offices of Lewis & Associates, P.C.
6066 Leesburg Pike
Fourth Floor
Falls Church, VA 22041
T - (703) 912-3100
F - (703) 425-6300
flewis@lewisatlaw.com
Counsel for NRS
                 Case 18-00039        Doc 109     Filed 05/01/19      Page 3 of 3




                                      Certificate of Service

         I hereby certify that on the 1st day of May, 2019, I reviewed the Court’s CM/ECF system,
and it reports that an electronic copy of the foregoing List of Witnesses and Exhibits will be served
electronically by the Court’s CM/ECF system on the following:

                               John D. Pels, Esq.
                               4845 Rugby Avenue, Third Floor
                               Bethesda, Maryland 20814
                               Counsel for Debtor

                               Kevin D. Judd, Esq.
                               601 Pennsylvania Ave., N.W.
                               Suite 900-South Bldg.
                               Washington, DC 20004
                               Counsel for Debtor

                               Laura J. Margulies, Trustee
                               6205 Executive Blvd.
                               Rockville, MD 20852

       I further certify that a copy of the foregoing List of Witnesses and Exhibits also was sent by
the undersigned directly to Mr. Pels via email to jpels@pallaw.com this same date.


                                                      /s/ Robert L. Vaughn, Jr., pro hac vice____
                                                      Fitzgerald Lewis, Md. Bar No. 16912
                                                      Robert L. Vaughn, Jr., Va Bar No. 10633
                                                      The Law Offices of Lewis & Associates, P.C.
                                                      6066 Leesburg Pike
                                                      Fourth Floor
                                                      Falls Church, VA 22041
                                                      T - (703) 912-3100
                                                      F - (703) 425-6300
                                                      flewis@lewisatlaw.com
